Citation Nr: 1616229	
Decision Date: 04/22/16    Archive Date: 05/04/16

DOCKET NO.  10-40 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for sickle cell anemia.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1986 to August 1991.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued the 10 percent rating for sickle cell anemia.

In May 2015, the Board remanded the issue of sickle cell anemia for further evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

In this case, the AOJ complied with the Board's May 2015 remand instructions by obtaining relevant VA treatment records since July 2011, by sending a June 2015 letter notifying the Veteran that he may submit lay statements from himself and from other individuals, by scheduling the Veteran for a VA examination in November 2015, and by readjudicating the claim in a December 2015 Supplemental Statement of the Case.


FINDING OF FACT

During the entirety of the appeal period, the evidence demonstrates that the Veteran's sickle cell anemia had only occasional flare-ups of fatigue and joint pain with no hemolytic sickling crises.


CONCLUSION OF LAW

During the entirety of the appeal period, the criteria for an increased rating in excess of 10 percent for service-connected sickle cell anemia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.117, Diagnostic Code 7714 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA sent a letter to the Veteran in February 2009, which set out the type of evidence needed to substantiate his claim.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent VA examinations during the appeal period in March 2009 and November 2015.  The Board finds that the VA examinations are adequate, because the examinations included an interview of the Veteran and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.

II.  Increased Rating

The Veteran generally contends that the disability rating assigned to his service-connected sickle cell anemia is not commensurate with the severity of such.  Therefore, he claims that a rating in excess of 10 percent is warranted.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  38 C.F.R. § 4.14.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected sickle cell anemia is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.117, Diagnostic Code 7714.  Under this provision, a 10 percent rating is assignable when the disability is an asymptomatic, established case in remission, but with identifiable organ impairment.  A 30 percent rating is assignable following repeated hemolytic sickling crises, with continuing impairment of health.  A 60 percent rating is assignable with painful crises several times a year or with symptoms precluding other than light manual labor.  A 100 percent rating is assignable with repeated painful crises, occurring in skin, joints, bones, or any major organs caused by hemolysis and sickling of red blood cells, with anemia, thrombosis, and infarction, with symptoms precluding even light manual labor.

A note to this diagnostic code states that sickle cell trait alone, without a history of directly attributable pathological findings, is not a ratable disability and that cases of symptomatic sickle cell trait will be forwarded to the Director, Compensation and Pension Service, for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2015).

The Veteran contends that his sickle cell anemia has increased in severity.  As such, he believes that the severity of his symptoms warrants a higher evaluation.  See VBMS, 2/5/10 NOD; 8/22/16 Appellate Brief.

A March 2009 VA examination report recounted the Veteran's history and recited his complaints.  The Veteran reported that he took iron supplements daily to control his sickle cell anemia and occasionally experienced fatigue.  He also stated that he had no sickle cell crisis since separation and that his overall health was good with no major problems.  The VA examiner found the Veteran's diagnosis of sickle cell anemia to be stable with the current treatment of iron supplements, with no significant occupational effect and no effect on usual daily activities.  She noted that he was employed full-time and had missed two weeks of work during the last 12-month period due to medical appointments and fatigue.

VA treatment records from March 2009 to July 2011 reflect that the Veteran reported joint pain and stiffness, no recent flare-ups, and the continued use of iron supplements to control his sickle cell anemia.  See VBMS, 6/30/14 VA Treatment Records (Tampa 3/09-7/11), p. 1-4.

An August 2010 report of consultation and examination by Dr. P.Y., a private diagnostic consultant, stated that the Veteran's symptoms had increased over time to currently include joint pain, hematuria, left kidney vascular problems, left flank pain, nausea, fatigue, loss of appetite, and generalized weakness.  No other explanation or evaluation was provided.  See VBMS, 9/15/10 Private Treatment Record.

VA treatment records from February 2011 to July 2015 reflect continued follow-up appointments for chronic medical problems, including sickle cell anemia; continued reports of no recent flare-ups since 2008; and control of the symptoms with iron supplementation.  In June 2015, the Veteran complained of body aches since November 2014, which he believed to be a flare-up of his sickle cell anemia.  However, he continued to deny recent flare-ups at subsequent follow-up examinations.  Later that month, a hematologist stated that the Veteran could discontinue the iron supplementation and just be followed with routine labs.  See VBMS, 9/27/11 VA Treatment Records (Tampa 8/10-7/11), p. 2-3, 6; 12/3/15 CAPRI (Tampa 7/5/11-11/30/15), p. 50-52, 63, 68, 78, 103, 112.

In June 2015, the Veteran submitted lay statements from his wife and a former co-worker stating that the Veteran's sickle cell anemia flared-up two to three times a year and had become more serious over the past 23 years; that the Veteran experienced weight loss, very pale skin, blood in the urine twice in 2014, and joint pain; and that the Veteran missed a minimum of three to four days of work due to joint pains.  The Veteran's wife noted that the Veteran had to go to the emergency room due to a flare-up, but the Board notes that the medical records show that it was due to vomiting, diarrhea, and hypokalemia, although his sickle cell anemia was noted.  See VBMS, 6/23/15 Correspondence.

A November 2015 VA examination report indicated review of the claims file and medical records, recounted the Veteran's history, and recited his complaints.  The Veteran reported diffuse joint pain and fatigue with flare-ups about once every three to four months, which lasted two to three days, for which he took iron supplements and rested to alleviate the symptoms.  The VA examiner found that the Veteran's diagnosed sickle cell anemia was asymptomatic and in remission.  She noted that the Veteran was not currently being treated and that his sickle cell anemia did not impact his ability to work.

Based on a careful review of all of the evidence, the Board finds that the assignment of a rating in excess of 10 percent for the Veteran's sickle cell anemia is not warranted for any portion of the appeal period as he does not have any repeated hemolytic sickling crises with continuing impairment of health.  A hemolytic crisis is a rare type of sickle cell crisis in which there is acute red cell destruction leading to jaundice.  See Dorland's Illustrated Medical Dictionary 431 (32nd ed. 2012).  A crisis is a sudden paroxysmal intensification of symptoms in the course of a disease.  See id.

Although the Veteran continuously denied flare-ups from March 2009 to July 2015, the record includes statements from the Veteran, Dr. P.Y., and the Veteran's wife and former co-worker, which report symptoms such as joint pain and fatigue, as well as flare-ups.  However, such symptoms and flare-ups do not constitute a hemolytic sickling crisis, and the evidence does not demonstrate any repeated hemolytic sickling crises.  In fact, the Veteran denied any sickle cell crisis since separation and did not report any other crises during the course of treatment or at his VA examinations.  Furthermore, rather than an intensification of symptoms, the June 2015 hematologist found no evidence of anemia and instructed the Veteran to discontinue iron supplementation.  Therefore, the Board finds that a rating of 10 percent for the Veteran's sickle cell anemia to be appropriate.

The Board acknowledges the Veteran's contentions regarding the increase in severity of his symptoms.  Although his symptoms may have increased, they do not include repeated hemolytic sickling crises.  As such, the Board finds that under the rating criteria of Diagnostic Code 7714, his symptoms more closely approximate the 10 percent rating.

Additionally, the Board has considered whether the Veteran's service-connected sickle cell anemia presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected sickle cell anemia is manifested by occasional symptoms of joint pain and fatigue.  These symptoms and their resulting effects are fully contemplated by the rating schedule.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

As such, the Board finds that the weight of the evidence is against a rating in excess of 10 percent for sickle cell anemia.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

The appeal is denied.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


